
	

113 SRES 146 ATS: Designating the week of May 12 through May 18, 2013, as “National Police Week”.
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 146
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Ms. Landrieu (for
			 herself, Mr. Wicker,
			 Mr. Sessions, Ms. Klobuchar, Mr.
			 Coons, Ms. Heitkamp,
			 Mr. Merkley, Mr. Durbin, Mr.
			 Lautenberg, Mr. Hatch,
			 Mr. Burr, and Mr. Menendez) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating the week of May 12 through May
		  18, 2013, as National Police Week.
	
	
		Whereas, in 1962, John Fitzgerald Kennedy proclaimed May
			 15 to be Peace Officers Memorial Day, and designated the
			 calendar week in which May 15 falls as National Police
			 Week;
		Whereas law enforcement officers are charged with pursuing
			 justice and protecting communities in the United States;
		Whereas State and local police officers, sheriffs, and
			 other law enforcement officers across the United States serve with dignity and
			 integrity;
		Whereas law enforcement officers serve as first responders
			 to natural disasters such as Hurricane Isaac and Hurricane Sandy;
		Whereas law enforcement officers serve as first responders
			 to terrorist attacks such as the bombings at the Boston Marathon in Boston,
			 Massachusetts, and to accidents such as the fertilizer plant explosion in West,
			 Texas;
		Whereas law enforcement officers selflessly risk their
			 personal safety in the interest of public safety;
		Whereas Peace Officers Memorial Day honors law enforcement
			 officers killed in the line of duty;
		Whereas Peace Officers Memorial Day this year honors 143
			 law enforcement officers recently killed in the line of duty, including Randall
			 L. Benoit, Brandon Joseph Nielson, Jeremy Michael Triche, Ricky Ray Issac, Jr.,
			 Howard Evans Jr., Raymundo Dominguez, Steven C. D. Green Sr., David W.
			 Ridlesperger, Scott J. Ward, William H. Coleman, James D. Lister, David W.
			 Wargo Jr., Barbara A. Ester, Robert L. Paris Jr., Kenyon M. Youngstrom, Jeremy
			 S. Bitner, James J. Davies, Leide W. DeFusco, Celena C. Hollis, Mary K. Ricard,
			 Matthew R. Tyner, William H. Dyer III, Michael K. Erickson, Barbara A. Pill,
			 Christopher A. Schaub, Bruce E. St. Laurent, Ruben H. Thomas III, David A.
			 White, Sean L. Callahan, Robert W. Crapse Sr., Elgin L. Daniel, Richard J.
			 Halford, Shawn A. Smiley, Larry L. Stell, Gail D. Thomas, Garret C. Davis, Eric
			 C. Fontes, Chad M. Morimoto, Nikkii Bostic-Jones, Kyle W. Deatherage, Lamont C.
			 Reid, Timothy A. Betts, Britney R. Meux, Robert L. Atherly, Davis S. Gogian,
			 Herbert D. Proffitt, Carl A. Rakes, Mark A. Taulbee, Charles B. Licato, Adrian
			 A. Morris, William D. Talbert, Forrest E. Taylor, Teresa L. Testerman, Kevin E.
			 Ambrose, Peter J. Kneeland, Jose Torres, Ryan Tvelia, Joseph T. Candie, Patrick
			 J. O’Rourke, Thomas E. Decker, Michael J. Walter, William M. Mudd, Christopher
			 R. Parsons, George F. Ross Sr., Tracy A. Hardin, Denny Lawrence, Michael P.
			 Maloney, James G. Hoopes III, Christopher W. Reeves, Robert A. Potter, Amanda
			 D. Anna, Fermin S. Archer Jr., Michael J. Chiapperini, Arthur Lopez, Joseph P.
			 Olivieri Jr., Christopher M. Pupo, Bobby G. DeMuth Jr., Jeremiah M. Goodson
			 Jr., Dewayne C. Hester, William R. Mast Jr., Edward A. Pounds, Randall S.
			 Thomas, William L. Wright, Jason E. Gresko, Frank D. Mancini, William C. Coen,
			 Brian E. Hayden, Jeffrey M. McCoy, Blake T. Coble, Bradley M. Fox, Avery E.
			 Freeman, Brian J. Lorenzo, Moses Walker Jr., Maxwell R. Dorley, Sandra E.
			 Rogers, David C. Gann, Martoiya V. Lang, Justin D. Maples, Javier Arana Jr.,
			 Brian D. Bachmann, Angel Garcia, Paul Hernandez, Joshua S. Mitchell, Jonathan
			 K. Molina, Edrees Mukhtar, Jimmie D. Norman, Jamie D. Padron, Michael R. Smith,
			 Joshua S. Williams, Aaron R. Beesley, Jard D. Francom, Morton M. Ford III,
			 Andrew D. Fox, Michael C. Walzier, Chris Yung, Tony V. Radulescu, Marshall L.
			 Bailey, Michael T. May, Eric M. Workman, Sergio Aleman, Jennifer L. Sebena,
			 Margaret A. Anderson, Merrill A. Bruguier, Leopoldo Cavazos Jr., David R.
			 Delaney, James R. Dominiguez, Terrell Horne III, Nicholas J. Ivie, Julio D. La
			 Rosa, Preston B. Parnell, Jeffrey Ramirez, Abimael Castro-Berrocales, Pedro R.
			 Cora-Rivera, Noel D. Cordero-Guzman, Francis A. Crespo-Mandry, Carlos R. Lozada
			 Vergara, Isaac J. Pizarro-Piazarro, Wilfredo Ramos-Nieves, Ivan G. Romas-Matos,
			 Victor M. Soto-Velez, and Colvin T. Georges; and
		Whereas more than 35 law enforcement officers across the
			 United States have made the ultimate sacrifice during the first 4 months of
			 2013, including Officer Sean Collier of the Massachusetts Institute of
			 Technology Police Department: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of May 12 through May 18, 2013 as National Police
			 Week;
			(2)expresses strong
			 support for law enforcement officers across the United States for their efforts
			 to build safer and more secure communities;
			(3)recognizes the
			 need to ensure that law enforcement officers have the equipment, training, and
			 resources necessary to protect their health and safety while they are
			 protecting the public;
			(4)recognizes the
			 members of the law enforcement community for their selfless acts of
			 bravery;
			(5)acknowledges that
			 police officers and other law enforcement officers who have made the ultimate
			 sacrifice should be remembered and honored; and
			(6)encourages the
			 people of the United States to observe National Police Week with appropriate
			 ceremonies and activities that promote awareness of the vital role of law
			 enforcement officers in building safer and more secure communities across the
			 United States.
			
